Citation Nr: 1015351	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  06-05 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 
1971.  He also had service thereafter in the Naval Reserves. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In March 2008, the Veteran testified before the Board at a 
hearing that was held via videoconference from the RO.  A 
complete transcript is of record.  

In February 2009, the Board remanded this claim for 
additional development.  The case has been returned to the 
Board and is ready for further review.  The Board is 
satisfied that, as to the mandates contained therein, there 
was substantial compliance with its remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).  In this regard, VA outpatient 
records were obtained and the Veteran was examined by VA.  
The examination was adequate since the claims file was 
reviewed, the Veteran was examined, a diagnosis was given, 
and an opinion was rendered.  The examiner further offered 
rationale for the opinion expressed.  Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).   

Additionally, the Board recognizes that, following the 
certification of the appeal the appellant submitted VA 
outpatient treatment records dated in 2005 and in 2009 in 
support of his claim.  That additional evidence, received in 
February 2010, was not accompanied by a waiver of RO 
consideration.  Nevertheless, the Board finds that, because 
the newly submitted evidence is cumulative of evidence 
already in the claims folder, essentially reflecting 
medication taken for hypertension, the submission does not 
constitute additional pertinent evidence.  Therefore, remand 
to the RO is unnecessary. 38 C.F.R. § 20.1304 (2009).



FINDING OF FACT

The Veteran's hypertension is not related to service or to a 
service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not 
been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

As to the claim for service connection, the Veteran was sent 
a letter in March 2005 that addressed all notice elements as 
to direct service connection.  This letter was sent prior to 
the initial RO decision in this matter.  The letter informed 
him of what evidence was required to substantiate the claim 
for direct service connection and of his and VA's respective 
duties for obtaining evidence.  In February 2009, the Veteran 
was sent a notice letter that informed him that VA was 
working on his claim for secondary service connection; 
however the notice did not explain what the evidence must 
show to support his claim for secondary service connection.  
The Board finds that the notice error did not affect the 
essential fairness of the adjudication since the Veteran had 
actual knowledge of what was needed to substantiate his claim 
and could be expected to understand what was needed to 
support his claim.  In this respect, in November 2006, he 
received a supplemental statement of the case which explained 
the criteria for establishing secondary service connection.  
Further in March 3008, he appeared before the undersigned and 
testified regarding his claim.  At that time, he stated that 
he was sure that his hypertension was coming from his 
diabetes mellitus and that he had been so informed by 
doctors.  He further testified that he believed his 
hypertension was made worse by his diabetes and explained 
that he was taking additional medication and having vertigo.  
In addition, the Board indicated in its February 2009 remand 
what development was needed to be undertaken to support the 
claim, including a medical determination concerning whether 
the Veteran's hypertension is caused or aggravated by his 
diabetes mellitus.  Finally in a February 2010 supplemental 
statement of the case the RO discussed both direct and 
secondary service connection for hypertension.  It detailed 
entitlement on the basis of aggravation and what specifically 
had to be shown to support evidence of aggravation of 
hypertension by diabetes mellitus.  Given his contentions and 
the evidence of record, the Veteran has demonstrated his 
affirmative understanding, i.e., he had actual knowledge of 
what was necessary to substantiate his service connection 
claim.  Thus, the purpose of the notice, to ensure that he 
had the opportunity to participate meaningfully in the 
adjudication process, was not frustrated because he had 
actual knowledge of what was necessary to substantiate his 
claim prior to the Board's consideration of this matter, 
ensuring the essential fairness of the adjudication. 

Moreover, based on the evidence in the file, the Board finds 
that a reasonable person could be expected to understand what 
information and evidence is required to substantiate his 
claim.  In sum, the Board finds that any deficiency in the 
notice to the Veteran or the timing of the notice is harmless 
error.  The presumption of prejudice on the VA's part has 
been rebutted in this case by the following: (1) the Veteran 
clearly has actual knowledge of the evidence he is required 
to submit in this case based on his contentions, testimony 
and the communications sent to the Veteran over the course of 
this appeal; and (2) based on the Veteran's contentions, 
testimony, and the communications over the course of this 
appeal, he is found to be reasonably expected to understand 
what was needed.  Thus the Board finds that the Veteran was 
not prejudiced by the notice errors.  

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  

With respect to the Dingess requirements, in February 2009, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained service 
treatment records, VA outpatient treatment records, and 
private treatment records.  And he was provided an 
opportunity to set forth his contentions during the hearing 
before the Board in March 2008.  

Next, a specific VA medical opinion pertinent to the issue on 
appeal was obtained.  See 38 C.F.R. § 3.159(c)(4) (2009).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA examination obtained 
in this case is adequate to make a determination on this 
issue.  The examination was conducted after a review of the 
file and the examination provided an adequate basis for the 
opinion offered.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c) (4). Therefore, the available records 
and medical evidence have been obtained in order to make an 
adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  The 
law also provides that service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2009).  In addition, for certain chronic diseases, such as 
hypertension, a presumption of service connection arises if 
the disease is manifested to a degree of 10 percent within a 
year following discharge from service.  The presumption is 
rebuttable by probative evidence to the contrary. See 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. § 3.307, 
3.309 (2009).

To establish direct service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2009).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).  

VA amended its regulation pertaining to secondary service 
connection, effective from October 10, 2006.  See 71 Fed. 
Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  The new 
regulation appears to place additional evidentiary burdens on 
claimants seeking service connection based on aggravation; 
specifically, in terms of establishing a baseline level of 
disability for the non-service-connected condition prior to 
the aggravation.  Because the new law appears more 
restrictive than the old, and because the appellant's appeal 
was already pending when the new provisions were promulgated, 
the Board will consider this appeal under the law in effect 
prior to October 10, 2006. See, e.g., Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied 
to pending claims if they have impermissibly retroactive 
effects).  

The Veteran has claimed service connection for hypertension 
based on direct incurrence (See, October 2005 notice of 
disagreement), and as secondary to his service connected 
diabetes mellitus (See, February 2006 substantive appeal).  
The Board will address both theories of entitlement. 

The Veteran's service treatment records show no finding of 
hypertension.  His March 1967 enlistment examination report 
shows his blood pressure to be 124/72.  At separation in 
February 1971, his blood pressure was noted as 100/78.  His 
Reserve medical records as well do not show a finding of 
hypertension.  For example, in October 1974, his blood 
pressure was recorded as 114/64.  In April 1979, it was 
124/62, in March 1988, it was 128/84 and in February 1989, it 
was 140/83.  

Private records show that in February 2004, the Veteran was 
taking blood pressure medication (Diovan and Avapro). VA 
outpatient treatment records show that in January 20005, the 
Veteran was found to have hypertension.  He reported at that 
time that he had been diagnosed ten years prior and was 
taking Diovan.  Later that same month, he was seen and it was 
noted that he was diagnosed with hypertension ten years 
prior.  Hypertension was among the diagnoses. 

In March 2008, the Veteran appeared before the undersigned 
and gave testimony in support of his claim.  He stated that 
his hypertension stems from his diabetes.  
 
The Veteran was examined by VA in March 2009.  The claims 
file was reviewed.  
The examiner noted that the service treatment records were 
reviewed and showed no evidence of hypertension during the 
Veteran's active service.  The examiner also noted that the 
Veteran has been treated for hypertension by VA.  The Veteran 
reported that he was diagnosed with hypertension in the mid-
1990's and began medication about that time.  On examination 
his blood pressure was noted at 148/64; 140/60; and 142/60.  
The examiner diagnosed hypertension with no evidence of 
hypertensive heart disease or arteriosclerotic complications.  
The examiner stated that it was his opinion that it is less 
likely than not that the Veteran's hypertension was either 
caused by or aggravated by his diabetes mellitus or is 
otherwise due to his active duty service.  He stated that 
there is no evidence of hypertension noted in the service 
treatment records and all blood pressure readings during this 
time appeared to be normal.  He reported that he believed 
that the Veteran's hypertension and diabetes mellitus are 
independent problems and there is no evidence of nephropathy 
related to his diabetes which may potentially make his 
hypertension more difficult to control.  

The Board has reviewed the service treatment records, private 
treatment records, VA treatment records, and VA examination 
reports.  There is no competent medical evidence of record 
showing that the Veteran's hypertension had its onset during 
active service or is related to any in-service injury, event, 
or disease or to his service-connected diabetes mellitus. 

As to direct service connection, the Veteran was not seen in 
service for hypertension, and his service separation 
examination reflects a normal reading.  A showing of taking 
medication for hypertension is not in the record until 2004, 
over 30 years after service separation.  The medical evidence 
does not establish that the Veteran had hypertension in 
service or that hypertension was found to a compensable 
degree within one year of separation.  As well the evidence 
of record does not link hypertension to service.  In fact a 
VA examiner has specifically stated in March 2009 that there 
is no relationship and provided rationale for the finding.  
This opinion is uncontradicted in the record and is afforded 
great probative value.  

In view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology since service.  
This weighs heavily against the claims.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Indeed, the Veteran does not 
dispute that the initial findings of hypertension began well 
after service separation.  He has stated on more than one 
occasion that he was not diagnosed until the mid 1990's.  
Accordingly, the theory of entitlement based on continuity of 
symptomatology since service is not appropriate.  38 C.F.R. § 
3.303(b).

The current presence of hypertension is clearly shown in the 
record.  Significantly, however, the medical evidence does 
not link hypertension to service.  As noted, a VA examiner 
has found that there is no relationship to service.  The only 
evidence of record affirmatively showing that hypertension is 
related to service is the Veteran's own statements.  Neither 
the Board nor the Veteran is competent to supplement the 
record with unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet.  App. 492, 494 (1992).  The Veteran himself 
may believe that his current hypertension is related to 
service.  However, this question of etiology involves complex 
medical issues that he is not competent to address.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir.  2007).  The Board 
acknowledges that he is competent to testify what he 
experienced, however, the Veteran, as a lay person, is not 
competent to testify as to the diagnosis or etiology of his 
current hypertension.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Consequently, the Veteran's statements 
regarding etiology do not constitute competent medical 
evidence on which the Board can make a service connection 
determination.

Therefore, the Board finds that hypertension did not manifest 
during service and has not been shown to be causally or 
etiologically related to an event, disease, or injury in 
service.  The competent medical evidence does not establish 
that hypertension manifested within one year of separation.  
Service connection for hypertension is not warranted on 
either a direct or basis or a presumptive basis.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim for service 
connection for hypertension.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); 38 U.S.C.A.  § 5107(b). 

As to secondary service connection, in order warrant service 
connection, the evidence would need to show that the 
Veteran's service-connected diabetes disability either 
proximately caused or aggravated his hypertension.  Allen, 
supra.  The evidence does not reflect that this is the case.  
The Veteran has a current diagnosis of hypertension, and he 
is service-connected for diabetes mellitus.  However, the 
March 2009 VA examiner opined that the Veteran's hypertension 
was not caused by, aggravated by or the result of his 
service-connected diabetes.  This opinion was reached after a 
review of the medical records and the claims file, as well as 
an examination of the Veteran.  The examiner offered 
rationale for his finding, and the opinion stands 
uncontradicted in the record.  Thus, it is found to be 
persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  Therefore, service connection on a secondary basis 
is not warranted.  38 C.F.R. § 3.310.

As noted, the Veteran has contended his hypertension is due 
to his service-connected diabetes.  However, as a layperson, 
the Veteran is not competent to render opinion regarding 
medical diagnosis or medical opinion on etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992). As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application. See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for hypertension to include as due to 
service-connected disability is denied.  



____________________________________________
MATTHEW TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


